Title: To Benjamin Franklin from Louis d’Ussieux, [before 19 March 1781]
From: Ussieux, Louis d’
To: Franklin, Benjamin


Vérité∴ Union∴ Force∴T∴ C∴ F∴[before March 19, 1781]
L∴R∴L∴ des Neuf Sœurs, Est convoquée pour le Lundi 19 du 1er. mois D∴ L∴ D∴ L∴ V∴ L∴ 5781. à onze heures précises. Les FF∴ DE Sauvigny, Dezedes & Morel prêteront le serment d’Affiliation. On fera la distribution des Jettons à midi un quart sonnant. Les FF∴ qui arriveront passé cette heure, n’y auront plus de droit. Cet article est de rigueur. Les Lectures par les FF∴ Cadet DE Veau, Guillaumot, Grouvel, Chevalier DE Cubieres & Marquis DE LA Salle commenceront à midi & demi. A deux heures précises le Concert; à trois le Banquet.
Vous êtes priés d’y venir augmenter les douceurs de l’union fraternelle.
Je suis par les N∴ C∴ D∴ V∴ M∴
V∴ T∴ H∴ & affectionné Frere
D’ussieux,2d Secrétaire D∴ L∴ R∴ L∴ Des Neuf-Sœurs.

Si vous ne pouvez pas assister au Banquet, vous en donnerez avis au Secrétaire deux jours avant l’Assemblée, sous peine de l’amende imposée par les Réglemens.

L’adresse ordinaire de la Loge est à M. de La Dixmerie, Maison de M. Valleyre, Imprimeur-Libraire, rue de la vieille Bouclerie.

 
Addressed: A Monsieur / Monsieur Le Docteur / franklin / A Passy
